Title: From John Quincy Adams to Abigail Smith Adams, 19 November 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 101.My dear Mother
					Little Boston 19. November 1816.
				
				Last week I sent you with a Letter from my wife the Newspaper containing the Account of the Lord Mayor’s day feast at Guildhall, where you will find again some mention made of the American Minister—The singularity of the feast did not however consist in his being there; but in the Circumstance that no other Minister, either home-bred or foreign was present; and in the phenomenon still more extraordinary, that it was the second instillation of the same person in the Office of Chief Magistrate, in immediate succession after the first.A Mr Aspland, an Unitarian Clergyman called upon me not long since, and gave me two Copies of a late Periodical Publication, one of which I now enclose to you. It will be particularly interesting to my father and you, as containing a Letter from Mr Van der Kemp, and one to him, as I take it, from Mr Jefferson, with a Syllabus for a comparison between the Doctrine of Jesus and that of the Grecian Philosophers, and that of the Jews before the time of Jesus—I possess a work of this kind, much more comprehensive including a parallel between the Doctrines of Jesus, and those of the Jews and Greeks, but those of Mahomet, of the Persians, Egyptians, Hindoos, Chinese, and indeed with all the systems of Religion and Morals that have ever been promulgated upon Earth—It is in five large Quarto Volumes, and at St. Petersburg where I had some leisure hours I did occasionally dive into it. But it would require an uninterrupted leisure of years, even to read the book, and I must therefore at least postpone the subject, satisfied that I shall find no doctrine that will stand the test of a comparison with that of Jesus.Your Commission for the floor-cloth shall be duly executed. I send you in the mean time some seeds. If you will enclose all your Letters or Packets for me, under Covers addressed “to James Maury Esqr. Consul of the United States, Liverpool.” he will forward them to me immediately, at a very trifling expence of Postage; but when addressed to me, and sent by ships to Liverpool, the Postage from that place is heavy for mere Letters, and enormous for Packets of any size—Therefore only recollect, after addressing them to me, put them under another cover, directed to Mr Maury.—Your’s as ever.
				 A.
					
				
			